F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                      July 14, 2006
                            FO R TH E TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                       Clerk of Court

    JAM ES W . DENM AN, SR.,

             Plaintiff-Appellant,

     v                                                  No. 05-1485
                                                 (D.C. No. 03-N-74 (OES))
    RODNEY JOHNSO N, Sheriff of                          (D . Colo.)
    Grand County; GLEN TRAINOR,
    Undersheriff of Grand County;
    GRANT THOM AS, Jail administrator
    of Grand County Jail; JERRY
    SCHOECH, Grant County Sheriff’s
    Dept. Deputy; THE M UN ICIPALITY
    O F G RA N D CO U N TY , C OLO RADO,

             Defendants-Appellees.



                            OR D ER AND JUDGM ENT *


Before HA RTZ, A ND ER SO N, and TYM KOVICH, Circuit Judges.




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
      Pro se plaintiff, James W . Denman, Sr., a former state prisoner, 1 appeals

from an order of the district court granting defendants’ motion for sum mary

judgment and dismissing with prejudice his complaint under 42 U.S.C. § 1983.

W e have jurisdiction under 28 U.S.C. § 1291 and affirm.

      M r. Denman’s suit claimed that the individual defendants violated his

constitutional rights while he was a pretrial detainee at the Grand County Jail.

Specifically, he alleged unlaw ful arrest, inhumane conditions of confinement,

deprivation of necessary medical treatment, physical abuse, taunting and

harassment, improper commitment to a state mental facility, denial of procedural

due process on several occasions, and improper deprivation of his property. As to

Grand County, he alleged a “pattern of routine denial of civil rights . . .

knowingly and deliberately perpetrated against inmates and pretrial detainees

alike.” Aplt. App., Vol. I, Doc. 3, at 2a. In addition to compensatory and

punitive damages, he sought declaratory and injunctive relief.

      Defendants moved for summary judgment. After reviewing M r. Denman’s

response, a magistrate judge issued a comprehensive and well-documented

49-page recommendation to grant defendants’ motion for summary judgment and

dismiss the complaint. The recommendation discussed in detail the facts

concerning each claim and correctly applied the law. After conducting a de novo

1
       At the time M r. Denman filed his complaint, he was serving his sentence as
a prisoner in Canon City, Colorado. His notice of appeal, however, provides an
address in St. Petersburg, Florida.

                                         -2-
review, the district court accepted the recommendation and entered an order

granting defendants’ motion for summary judgment and dismissing the complaint

with prejudice.

      W e review the grant of summary judgment de novo and examine the record

in the light most favorable to M r. D enman. Neal v. Lewis, 414 F.3d 1244, 1247

(10th Cir. 2005). Because he proceeds pro se, we construe his filings liberally.

Id.

      For substantially the reasons set forth by the magistrate judge in his

recommendation of M arch 31, 2005, and by the district court in its order of

October 28, 2005, we A FFIR M the grant of summary judgment and the dismissal

of the complaint with prejudice because there was no constitutional violation.



                                                    Entered for the Court


                                                    Harris L. Hartz
                                                    Circuit Judge




                                         -3-